Citation Nr: 0521297	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision that denied service 
connection for PTSD.  In March 2005 the veteran testified at 
a hearing before the Board that was held at the RO.  

At the March 2005 hearing the record was held open for the 
veteran to submit additional evidence.  Received from the 
veteran was a VA treatment record dated in February 2005.  
Although this evidence was submitted without a waiver of RO 
review, the Board finds that this evidence is not pertinent 
(in that it does not provide a diagnosis of PTSD and does not 
pertain to his claim for PTSD); it refers to a different 
psychiatric diagnosis.  Therefore, this evidence need not be 
submitted to the RO for initial review.  38 C.F.R. § 20.1304.  

The Board also notes that at the March 2005 hearing the 
veteran's representative indicated that the veteran was 
seeking service connection for PTSD "or some other type of 
psychiatric condition that [they] believed stemmed from 
service".  With regard to a claim for service connection for 
a psychiatric disability other than PTSD, the RO has not yet 
adjudicated this particular issue.  Accordingly, the Board 
will refer the claim for service connection for a psychiatric 
disability other than PTSD to the RO for its consideration, 
as appropriate.  (The Board also notes in passing that it 
appears that VA has previously denied service connection for 
a nervous disorder (mental condition) several times in the 
past.)


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  There is no competent medical evidence showing a current 
disability of PTSD that is related to the veteran's service.
CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board will consider whether VA has 
satisfied its obligations to notify and assist the veteran.   

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  In 
the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim as the RO sent him a notice letter in July 
2002 and a statement of the case in May 2003.  There has been 
no harm to the veteran, as VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Any 
defect with regard to the timing and content of the notices 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

VA must also make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions, 
from VA facilities in Battle Creek, Michigan; Grand Rapids, 
Michigan; and Detroit, Michigan.  Past treatment records from 
the VA facility in Ann Arbor, Michigan, were already of 
record at the time the veteran filed his claim.  He has 
reported no private treatment for his PTSD.  The veteran 
testified that he was treated for symptoms, including 
nervousness and anxiety, right after his discharge from 
service, by a childhood doctor, Dr. Ruthven.  He also 
testified that Dr. Ruthven was not a psychiatric or 
psychologist and did not diagnosis any type of psychiatric 
disorder.  The veteran indicated he would attempt to obtain a 
statement from Dr. Ruthven to attest to his symptoms post 
service.  Although the record was held open for this purpose, 
the veteran was unable to produce such evidence.  While the 
veteran has indicated that this doctor treated him over the 
years for nervousness or anxiety, the available records 
involving Dr. Ruthven (including those where he referred the 
veteran to other doctors for specialized evaluation during 
the 1990s) do not reflect the presence of such symptoms; 
those records are entirely non-psychiatric in nature.  Upon 
consideration of this background, the Board finds that these 
records do not appear to be relevant to a claim for service 
connection for PTSD.  

The veteran also underwent a VA examination in 2002.  Thus, 
VA has satisfied the duty to assist the veteran in this 
matter.

The Board now turns to the merits of this case.

The veteran contends that he has PTSD as a result of two 
reported stressor events in service.  He has not contended 
that he was involved in combat or that either stressor event 
involved combat.  Rather, he claims that at Fort Knox, along 
with other fellow servicemembers, he was threatened with a 
gun by a staff sergeant who wanted money in exchange for 
granting special privileges.  He claims that, along with the 
others, he pressed charges and that the staff sergeant was 
court martialed.  He also contends that he was arrested in an 
incident in Korea when he was at a club with his Korean wife.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  One of the 
requirements for service connection is competent medical 
evidence that a claimed disability currently exists.  
Degmetich supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV) and that if 
a diagnosis is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

The primary problem with the veteran's claim for service 
connection for PTSD is that there is no medical evidence of 
record which diagnoses PTSD in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV).  

On a May 2002 VA PTSD examination , the examining VA 
psychiatrist noted the veteran's complaints involving his 
alleged in-service stressors.  However, the veteran also 
described current emotional complaints of depressed mood 
revolving around his unemployment, unstable housing 
situation, recent divorce, and declining health.  He also 
cited ongoing marital and legal problems.  The psychiatrist 
stated as follows:

Diagnostically, the veteran's clinical presentation most 
clearly resembles an affect disorder.  However, he does 
not appear to meet the full diagnostic criteria for PTSD 
at this time.  

The diagnoses were dysthymic disorder and alcohol dependence 
(in partial sustained remission).  

Subsequent treatment records show that on an initial visit as 
a new patient at the Detroit VA Medical Center in November 
2002, the veteran he reported a past medical history of PTSD, 
along with other unrelated medical problems.  It was noted 
that he had not brought any medical information to the 
appointment, such as reports, tests, or scripts.  (The 
veteran had previously been treated at other VA facilities 
for various conditions, but this was an initial visit with 
this provider at this particular VA facility.)  The VA doctor 
provided several impressions, including PTSD, and referred 
the veteran to a PTSD clinic.  Although the VA doctor gave an 
impression of PTSD in November 2002, there is no indication 
that this was a formal diagnosis of PTSD under the requisite 
criteria of DSM-IV.  See 38 C.F.R. § 4.125(a).  Rather, the 
veteran was seeking to establish himself as a new patient and 
reported all of his various medical problems, including PTSD, 
and the VA physician merely recorded the diagnosis and 
referred the veteran to a PTSD clinic.  A mental status 
examination was not conducted, and the veteran's symptoms 
supporting a diagnosis of PTSD were not elicited or noted.  
In sum, this medical progress note does not reflect more than 
a superficial observation by the doctor.  

In January 2003, in connection with other VA treatment, it 
was again noted that the veteran had a history of PTSD, but 
that he was awaiting a psychiatric evaluation.

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The VA psychiatrist's May 2002 is 
more probative, persuasive, and of greater weight than the VA 
physician's impressions in November 2002.  The VA 
psychiatrist's opinion was definitive, included a review of 
the available claims folder, and described all of the 
veteran's psychiatric complaints and symptoms.  On the other 
hand, the VA physician in November 2002 stated that the 
veteran was a new patient, that it was his first visit, and 
that he had brought no medical records with him.     

Simply put, while the veteran has been treated by VA and non-
VA medical providers for various medical conditions over the 
years, there is scant reference to PTSD.  Indeed, the only 
references to PTSD are very superficial and appear to be 
unsupported by mental status evaluation or in compliance with 
the diagnostic criteria of DSM-IV.  Most importantly, these 
scant references are significantly outweighed by the thorough 
and detailed May 202 VA PTSD examination that rejected a 
diagnosis of PTSD.

The veteran insists that he has PTSD, based on his reported 
stressor events in service.  However, he does not have the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While he can attest to or describe his symptoms, 
diagnosing PTSD is beyond his legal competence.

The Board also notes that the veteran reported that service 
connection is in effect for his neurodermatitis and claims 
that his neurodermatitis is of psychiatric origin, 
specifically his PTSD.  Indeed, the RO granted service 
connection for neurodermatitis of the neck, shoulders, and 
crotch, in April 1968 (rated as 10 percent disabling).  
Subsequently, the veteran claimed that he had a chronic 
psychiatric disability that was related to his service-
connected neurodermatitis.  On VA examination in December 
1976, however, it was noted that there was no evidence of 
psychosis; the diagnosis was paranoid personality.  The 
psychiatrist further indicated that any psychogenic component 
of the veteran's neurodermatitis was covered by his 
personality disorder diagnosis.  The VA examiner then 
concluded that here was no relationship between the 
psychiatric and dermatologic diagnoses.  The veteran has 
provided no evidence to refute these opinions by the VA 
psychiatrist and VA examiner in December 1976, other than his 
own contentions.  See Espiritu, supra.  The Board therefore 
finds that that there is no relationship between the 
veteran's claimed diagnosis of PTSD and his service-connected 
neurodermatitis.  

The weight of the credible evidence thus demonstrated that 
there is no competent medical evidence of a valid diagnosis 
of PTSD.  As the preponderance of the evidence is against the 
claim for service connection for PTSD, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


